 1

 2

 3
                                                                        JS-6
 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              CENTRAL DISTRICT OF CALIFORNIA

10

11   KYU HWA BACK,                             )   Case No. CV 19-8974 FMO (AFMx)
                                               )
12                      Plaintiff,             )
                                               )
13                v.                           )   JUDGMENT
                                               )
14   JOSE GONZALEZ,                            )
                                               )
15                                             )
                                               )
16                      Defendant.             )
                                               )
17

18         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

19

20   Dated this 18th day of February, 2020.

21

22                                                                     /s/
                                                              Fernando M. Olguin
23                                                         United States District Judge

24

25

26

27

28
